                                   IN THE
                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

UNITED STATES OF AMERICA,                         )
                               Plaintiff,         )
      vs.                                         )
                                                  )
FUNDS IN THE AMOUNT OF                            )
FIVE HUNDRED TEN THOUSAND                         )
NINE HUNDRED TEN DOLLARS                          ) No.18-cv-1683-NJR-SCW
($510,910.00) in U.S. CURRENCY, and               )
ONE FORD FOREST RIVER FORESTER                    )
RECREATIONAL VEHICLE, BEARING                     )
VIN: 1FDWS9PM1GKA97463, WITH                      )
ALL ACCESSORIES, ATTACHMENTS,                     )
AND COMPONENTS THEREON, et al.                    )
                              Defendants.         )
                                                  )
PATRICK N. BARBER and STEPHEN M. KOMIE            )
                           Claimants.             )

     JOINT MOTION FOR RECLASSIFICATION OF THE CASE TRACK

      NOW COME the Claimants, Patrick N. Barber and Stephen M. Komie, by

and through attorney Stephen M. Komie of Komie and Associates pursuant to

28 U.S.C. sec. 473(a)(2)(B) and Local Rules 16.1 and 16.2 and moves this

Honorable Court for reclassification of the track assignment. In support

thereof states as follows:

1.    That on September 4, 2018, the Plaintiff United States of America filed

      with the court its Complaint sounding in civil forfeiture.

2.    That subsequently thereto the United States filed a Motion for Leave to

      File an Amended Complaint which the court granted. The Amended

      Complaint is due on or before October 17, 2018. At this time the

      Magistrate has not set a schedule for the Claimants to answer or

      otherwise plead a Federal Rule of Civil Procedure 12 motion.

3.    That currently pending before the Magistrate is a local rule scheduling

      report which the parties have agreed upon. However, the schedule the
     parties need due to the complexity of the case does not fall within

     Track A.

4.   That pursuant to 28 U.S.C. § 473(a)(2)(B)(i) the parties agree the

     demands of the case and its complexity make the setting of such a Track

     A trial date is incompatible with serving the ends of justice.

5.   That this case pursuant to Local Rule 16.1 is an extremely complex

     forfeiture case involving questions of probable cause to stop a vehicle,

     depositions of a large number of law enforcement officers, the

     involvement of complex written discovery, and use of subpoenas duces

     tecum to obtain information from local police departments which are not

     employees of the federal government and not under the control of the

     plaintiff.

6.   The parties both agree that due to the complexity of the case, the issues

     involved, and the need to conduct discovery in an orderly manner as the

     case develops the case is better suited for Track C. Therefore, this is a

     joint motion requesting the court to reclassify this case as a Track C

     case.

7.   That attached hereto and made a part hereof is the proposed scheduling

     report being submitted to the Magistrate.

8.   That the parties are requesting the Magistrate to delay the scheduling

     conference until this Court has had an opportunity to grant the parties’

     joint motion.

9.   That the parties make this request in the interest of justice to accomplish

     an orderly progression of the case to trial as the trial cannot reasonably

     be held within such Track A time because of the complexity of the case.
10.   That the parties have conferred telephonically and the Plaintiff’s counsel

      has no objection in light of the proposed scheduling report and the time

      necessary to prepare the case for trial.

      WHEREFORE, for the foregoing reasons, the parties pray for the Court to

grant the Motion for Reclassification of the Case Track and reclassify this

matter from Track A to Track C.

                         Respectfully submitted,
                         PATRICK N. BARBER,
                         by his attorneys
                         KOMIE AND ASSOCIATES


                  By:     /s/ Stephen M. Komie
                         Stephen M. Komie
                         Komie and Associates
                         One N. LaSalle Street, #4200
                         Chicago, Illinois 60602
                         (312) 263-2800
                         Attorney No. 1505181
EXHIBIT A
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

       UNITED STATES OF AMERICA,                    CIVIL NO. 18-1683-NJR-SCW
                Plaintiff,
                                                    CJRA TRACK: A
                       vs
                                                    PRESUMPTIVE TRIAL MONTH:
       $510,910.00 IN UNITED STATES                 JUNE 2019
                CURRENCY,
                  Defendant.                        JUDGE: NANCY J. ROSENSTENGEL



                        JOINT REPORT OF PARTIES
             AND PROPOSED SCHEDULING AND DISCOVERY ORDER

       Pursuant to Federal Rule of Civil Procedure 26(f) and SDIL-LR 16.2(a), an initial
conference of the parties was held on October 19, 2018 with attorneys Stephen Komie and
Liam Coonan participating.

SCHEDULING AND DISCOVERY PLANS WERE DISCUSSED AND AGREED TO
AS FOLLOWS:

      1.     The Court has granted the Plaintiff’s Motion to Amend the Complaint to add
             defendants. The Amended Complaint is due October 17, 2018.

      2.     That the Claimants should be granted time to answer or otherwise plead to the
             Amended Complaint to November 16, 2018.

      3.     The parties agree that this case has been misapprehended as a Track A case when
             in fact it should be a Track C case due to the complexity of the issues, pendency of
             cases now on appeal which will lead to decisional law affecting the trial of the case,
             and the extensive discovery and depositions of multiple law enforcement officers
             which will occur once the pleadings are in order. Therefore, the parties request the
             Court to reclassify the case onto Track C.

      4.     That there is pending and undetermined a joint motion before the District Judge to
             reclassify the case track as a Track C case. Assuming the Court will grant the Joint
             Motion to Reclassify, we proposed the following schedule.

      5.     Initial interrogatories and requests to produce, pursuant to Federal Rules of Civil
             Procedure 33 and 34 shall be served on opposing parties by December 21, 2018.
6.    Due to previously set trial schedules, Plaintiff’s agents’ depositions shall be taken
      by April 5, 2019.

7.    Claimants’ depositions shall be taken by June 28, 2019.

8.    Motions to amend the pleadings, including the commencement of a third-party
      action, shall be filed by December 14, 2018 (which date shall be no later than
      120 days following the Scheduling and Discovery conference).

9.    Expert witnesses shall be disclosed, along with a written report prepared and signed
      by the witness pursuant to Federal Rule of Civil Procedure 26(a)(2), as follows:
      Plaintiff’s expert(s): July 31, 2019.
      Claimants’ expert(s): August 30, 2019.
      Third Party expert(s): August 30, 2019.

10.   Depositions of expert witnesses must be taken by:
      Plaintiff’s expert(s): October 18, 2019.
      Claimants’ expert(s): November 22, 2019.
      Third Party expert(s): November 22, 2019.

11.   The parties CERTIFY that they have discussed, in particular, the proportionality
      of discovery, the burden and expense associated with discovery, and the discovery
      of electronically stored information (ESI). The parties ☐ do ☒ do not anticipate a
      need for an ESI protocol. The parties shall submit to the Court any joint proposed
      ESI protocol no later than Click here to enter a date. (The protocol shall contain
      mechanisms for addressing necessary topics concerning ESI to include sources of
      information, search terms, format of production and preservation of ESI by both
      Plaintiff and Claimants.

12.   Discovery shall be completed by January 10, 2020 (which date shall be no later
      than 115 days before the first day of the month of the presumptive trial month or
      the first day of the month of the trial setting). Any written interrogatories or request
      for production served after the date of the Scheduling and Discovery Order shall be
      served by a date that allows the served parties the full 30 days as provided by the
      Federal Rules of Civil Procedure in which to answer or produce by the discovery
      cut-off date.

13.   All dispositive motions shall be filed by February 21, 2020 (which date shall be
      no later than 100 days before the first day of the month of the presumptive trial
      month or the first day of the month of the trial setting). Dispositive motions filed
      after this date will not be considered by the Court.

14.   The parties are reminded that, prior to filing any motions concerning discovery,
      they must first meet and confer relating to any discovery disputes and then contact
      the Court to arrange a telephone discovery dispute conference if they are unable to
      resolve their dispute. If the dispute cannot then be resolved in the first telephonic
      conference, the Court will establish, with the input of the parties, the mechanism
      for submitting written positions to the Court on an expedited basis.

DATED: October 15, 2018

                                            s/ William E. Coonan
                                            WILLIAM E. COONAN
                                            ___________________________________________________________________________

                                            Attorney for Plaintiff


                                            s/ Stephen M. Komie
                                            STEPHEN M. KOMIE
                                            ___________________________________________________________________________

                                            Attorney for Claimants
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

        UNITED STATES OF AMERICA,                     CIVIL NO. 18-1683-NJR-SCW
                 Plaintiff,
                                                      CJRA TRACK: A
                          vs
                                                      PRESUMPTIVE TRIAL MONTH:
        $510,910.00 IN UNITED STATES                  JUNE 2019
                 CURRENCY,
                   Defendant.                         JUDGE: NANCY J. ROSENSTENGEL



                         SCHEDULING AND DISCOVERY ORDER

        Depositions upon oral examination, interrogatories, request for documents, and answers
and responses thereto shall not be filed unless on Order of the Court. Disclosures or discovery
under Rule 26(a) of the Federal Rules of Civil Procedure are to be filed with the Court only to the
extent required by the final pretrial order, other order of the Court, or if a dispute arises over the
disclosure or discovery.

        Having reviewed the Report of the Parties and finding that the parties have complied with
the requirements of Federal Rule of Civil Procedure 26(f) and SDIL-LR 16.2(a), the Court hereby
approves and enters the Proposed Scheduling and Discovery Order as submitted by the parties/as
modified at the Pretrial Scheduling and Discovery Conference.

      A.     A settlement conference is set before STEPHEN C. WILLIAMS in accordance with
SDIL-LR 16.3(b) on Click here to enter a date at Click here to enter text in East Saint Louis.

       B.     A final pretrial conference is set for                   , 2019 at                                               AM in
East Saint Louis before the trial judge in accordance with SDIL-LR 16.2(b).

       As initially set by the Court, the presumptive trial month is                                        .

       IT IS SO ORDERED.

       DATED: October 19, 2018


                                                      STEPHEN C. WILLIAMS
                                                      ___________________________________________________________________________

                                                      United States Magistrate Judge
                                  IN THE
                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                        Plaintiff,                )
      vs.                                         )
                                                  )
FUNDS IN THE AMOUNT OF                            )
FIVE HUNDRED TEN THOUSAND                         )
NINE HUNDRED TEN DOLLARS                          ) No. 3:18-cv-1683-NJR-SCW
($510,910.00) in U.S. CURRENCY, and               )
ONE FORD FOREST RIVER FORESTER                    )
RECREATIONAL VEHICLE, BEARING                     )
VIN: 1FDWS9PM1GKA97463, WITH                      )
ALL ACCESSORIES, ATTACHMENTS,                     )
AND COMPONENTS THEREON, et al                     )
                                                  )
                        Defendants.               )
                                                    )
PATRICK N. BARBER and STEPHEN M. KOMIE            )
                                                  )
                        Claimants.                )

                         CERTIFICATE OF SERVICE

      The undersigned, an attorney, deposes and states that a true and correct
copy of Joint Motion for Reclassification of Case Track has been served
upon the below named party(ies), by filing said document in the CM/ECF
system on October 15, 2018.

TO:   William Coonan                        Clerk of the U.S. District Court
      Assistant United States Attorney      for the Southern District of Illinois
      Nine Executive Drive                  750 East Missouri Avenue
      Fairview Heights, Illinois 62208      East St. Louis, Illinois 62201

                                       /s/Stephen M. Komie
                                      Stephen M. Komie
                                      Komie and Associates
                                      One N. LaSalle Street, Suite 4200
                                      Chicago, Illinois 60602
                                      312/263-2800
